Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 12/21/2021. Claims 1-20 are currently pending and claims 1 and 13 are the independent claims. 

Information Disclosure Statement
The information disclosure statement filed 1/21/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature document listed “Notice of Acceptance for Australian Patent Application No. 2019205817, January 18, 2022” was not included with the IDS filed/was not included in previous applications this current application is a continuation of/etc., and as such the IDS does not include a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications; as required by 1.98.
It has been placed in the application file, but the non-patent literature document referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,831,636 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below. For brevity, claims 1-12 are shown below as claims 13-14 and 15-20 recite systems having similar limitations to the methods of claims 1-2 and 5-10, respectively, and are therefore rejected for similar reasoning as claims 1-2 and 5-10, respectively. 

Current Application 17/517,207
US Patent 10,831,636 B2
1. A method of validating autonomous control software for operating a vehicle autonomously, the method comprising:


running the autonomous control software through a driving scenario according to a first response determined by the autonomous control software and obtaining a first result; 

running a validation model that is different from the autonomous control software through the driving scenario according to a second response and obtaining a second result; running the validation model through the driving scenario according to a third response different from the second response and obtaining a third result; 


evaluating performance of the autonomous control software based on the first result; 






evaluating performance of the validation model based on the second result and the third result; and 






validating the autonomous control software based on a comparison of the evaluated performance of the autonomous control software to the evaluated performance of the validation model.
1. A method of validating autonomous control software for operating a vehicle in an autonomous driving mode, the method comprising: 

running the autonomous control software through a driving scenario a single time to observe an outcome of the scenario for the autonomous control software; 


running a validation model that is different from the autonomous control software through the driving scenario once for each of a plurality of potential responses to the driving scenario to observe an outcome of the scenario for the validation model for each of the plurality of potential responses;



determining whether the autonomous control software passed the driving scenario based on whether the outcome of the scenario for the autonomous control software indicates that a virtual vehicle under control of the autonomous control software collided with another object during the single time;

determining whether the validation model passed the driving scenario based on whether the outcome of the scenario for the validation model indicates that a virtual vehicle under control of the validation model collided with another object in any one of the plurality of potential responses; and 

validating the autonomous control software based on a comparison of the determinations.
2. The method of claim 1, wherein the driving scenario is one of a plurality of driving scenarios for a given category of driving scenarios, and wherein validating the autonomous control software is based on evaluated performance of the autonomous control software and evaluated performance of the validation model over all of the plurality of driving scenarios for the given category.
2. The method of claim 1, wherein the driving scenario is one of a plurality of driving scenarios for a given category of driving scenarios, and wherein validating the autonomous control software is based on evaluating performance of the autonomous control software and the validation model over all of the plurality of driving scenarios for the given category.
3. The method of claim 1, wherein the second response is one of: accelerating; braking; swerving right; swerving left; braking and swerving right; braking and swerving left; accelerating and swerving right; accelerating and swerving left; waiting a fixed amount of time and then accelerating; waiting a fixed amount of time and then braking; waiting a fixed amount of time and then swerving right; waiting a fixed amount of time and then swerving left; waiting a fixed amount of time and then braking and swerving right; waiting a fixed amount of time and then braking and swerving left; waiting a fixed amount of time and then accelerating and swerving right; waiting a fixed amount of time and then accelerating and swerving left; and making no change to speed, acceleration, braking, and direction.
4. The method of claim 1, wherein the plurality of potential responses includes two or more of: accelerating; braking; swerving right; swerving left; braking and swerving right; braking and swerving left; accelerating and swerving right; accelerating and swerving left; waiting a fixed amount of time and then accelerating; waiting a fixed amount of time and then braking; waiting a fixed amount of time and then swerving right; waiting a fixed amount of time and then swerving left; waiting a fixed amount of time and then braking and swerving right; waiting a fixed amount of time and then braking and swerving left; waiting a fixed amount of time and then accelerating and swerving right; waiting a fixed amount of time and then accelerating and swerving left; and making no change to speed, acceleration, braking, and direction.
4. The method of claim 5, wherein the third response is one of: accelerating; braking; swerving right; swerving left; braking and swerving right; braking and swerving left; accelerating and swerving right; accelerating and swerving left; waiting a fixed amount of time and then accelerating; waiting a fixed amount of time and then braking; waiting a fixed amount of time and then swerving right; waiting a fixed amount of time and then swerving left; waiting a fixed amount of time and then braking and swerving right; waiting a fixed amount of time and then braking and swerving left; waiting a fixed amount of time and then accelerating and swerving right; waiting a fixed amount of time and then accelerating and swerving left; and making no change to speed, acceleration, braking, and direction.
4. The method of claim 1, wherein the plurality of potential responses includes two or more of: accelerating; braking; swerving right; swerving left; braking and swerving right; braking and swerving left; accelerating and swerving right; accelerating and swerving left; waiting a fixed amount of time and then accelerating; waiting a fixed amount of time and then braking; waiting a fixed amount of time and then swerving right; waiting a fixed amount of time and then swerving left; waiting a fixed amount of time and then braking and swerving right; waiting a fixed amount of time and then braking and swerving left; waiting a fixed amount of time and then accelerating and swerving right; waiting a fixed amount of time and then accelerating and swerving left; and making no change to speed, acceleration, braking, and direction.
5. The method of claim 1, 

wherein evaluating performance of the autonomous control software based on the first result includes: 

determining whether, when running the autonomous control software through the driving scenario according to the first response, a virtual vehicle under control of the autonomous control software collided with a given object.
1. A method … comprising:…

…determining whether the autonomous control software passed the driving scenario based on 

whether the outcome of the scenario for the autonomous control software indicates that a virtual vehicle under control of the autonomous control software collided with another object during the single time;…
6. The method of claim 5, wherein 

evaluating performance of the validation model based on the second result includes: 

determining whether, when running the validation model through the driving scenario according to the second response, a virtual vehicle under control of the validation model collided with the given object.
1. A method … comprising:…

…determining whether the validation model passed the driving scenario based on 

whether the outcome of the scenario for the validation model indicates that a virtual vehicle under control of the validation model collided with another object in any one of the plurality of potential responses;…
7. The method of claim 6, wherein evaluating performance of the validation model based on the third result includes: determining whether, when running the validation model through the driving scenario according to the third response, a virtual vehicle under control of the validation model collided with the given object.
1. A method … comprising:…
…determining whether the validation model passed the driving scenario based on whether the outcome of the scenario for the validation model indicates that a virtual vehicle under control of the validation model collided with another object in any one of the plurality of potential responses;…
8. The method of claim 1, wherein 

evaluating performance of the autonomous control software based on the first result includes: 


determining that, when running the autonomous control software through the driving scenario according to the first response, a virtual vehicle under control of the autonomous control software had a first collision with a given object; and 





identifying a first severity level of the first collision.
1. A method … comprising:…


…determining whether the autonomous control software passed the driving scenario based on 

whether the outcome of the scenario for the autonomous control software indicates that a virtual vehicle under control of the autonomous control software collided with another object during the single time…


6. The method of claim 1, wherein 
determining whether the autonomous control software passed the driving scenario is further based on a severity level of any collision with the another object.
9. The method of claim 8, wherein evaluating performance of the validation model based on the second result includes: 
determining that, when running the validation model through the driving scenario according to the second response, a virtual vehicle under control of the validation model had a second collision with the given object; and 




identifying a second severity level of the second collision.
1. A method … comprising:…
…determining whether the validation model passed the driving scenario based on 
whether the outcome of the scenario for the validation model indicates that a virtual vehicle under control of the validation model collided with another object in any one of the plurality of potential responses…

8. The method of claim 1, wherein determining whether the validation model passed the driving scenario is further based on a severity level of any collision with the another object.
10. The method of claim 9, wherein evaluating performance of the validation model based on the third result includes:


determining that, when running the validation model through the driving scenario according to the third response, a virtual vehicle under control of the validation model had a third collision with the given object; and 




identifying a third severity level of the third collision.
1. A method … comprising:…
…determining whether the validation model passed the driving scenario based on

whether the outcome of the scenario for the validation model indicates that a virtual vehicle under control of the validation model collided with another object in any one of the plurality of potential responses…

8. The method of claim 1, wherein determining whether the validation model passed the driving scenario is further based on a severity level of any collision with the another object.
11. The method of claim 1, further comprising, identifying a handover time for giving the autonomous control software or the validation model control of a virtual vehicle in the driving scenario by:
determining that, when running the autonomous control software through the driving scenario according to the first response, a virtual vehicle under control of the autonomous control software had a first collision with a given object; identifying a first time within the driving scenario when the first collision occurs; identifying a handover time within the driving scenario, the handover time corresponding to a predetermined number of seconds prior to the first time.
10. The method of claim 1, further comprising, identifying a handover time for giving the autonomous control software or the validation model control of the virtual vehicle in the scenario corresponding to a predetermined number of seconds within the scenario before the virtual vehicle would collide with the another object if both objects continued on respective current trajectories in the scenario, and wherein the handover time is used to run the validation model through the driving scenario and to run the autonomous control software through the driving scenario.

12. The method of claim 11, wherein running the validation model through the driving scenario according to the second response or the third response includes starting the validation model at the handover time.
10. The method of claim 1…wherein the handover time is used to run the validation model through the driving scenario and to run the autonomous control software through the driving scenario.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS M SLACHTA/Examiner, Art Unit 2193